4 So.3d 679 (2009)
Allan RUSH, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D08-3530.
District Court of Appeal of Florida, First District.
January 28, 2009.
Rehearing Denied March 6, 2009.
Allan Rush, pro se, Petitioner.
Bill McCollum, Attorney General, and Anne Conley, Assistant Attorney General, Tallahassee, for Respondent.
Prior report: 961 So.2d 940.
PER CURIAM.
The petition alleging ineffective assistance of appellate counsel is denied on the merits.
DAVIS, BENTON, and BROWNING, JJ., concur.